DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukakusa et al. (JP2017-71072) in view of Taku (JP2013-082077).
	With respect to claim 1, Fukakusa et al. teaches a screen printing method for printing a viscous fluid through a screen on a first circuit board (S in transfer device 22a) and a second circuit board (S in transfer device 22b) respectively conveyed in each of 
a first printing step of printing a first viscous fluid which is the viscous fluid on the first circuit board (Paragraphs 0007, 0026, 0034-0036, 0038-0042 and Figures 5a, 5b) using a first squeegee (34a) that is one of the pair of squeegees (34a, 34b) and a first holding member (54) that is one of the two holding members (54, 64); and 
a second printing step of printing a viscous fluid on the second circuit board (Paragraphs 0007, 0026, 0034-0036, 0038-0042 and Figures 5c, 5d) using a second squeegee (34b) that is the other one of the pair of squeegees (34a, 34b) and a second holding member (64) that is the other one of the two holding members (54, 64).
However, Fukakusa et al. does not explicitly disclose wherein the second printing step of printing a second viscous fluid different from the first viscous fluid.  Taku teaches a second printing step of printing a second viscous fluid (P2) that is different from a first viscous fluid (P1 and Paragraphs 0020-0023 and 0054-0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second printing step taught by Fukakusa et al. to provide a second viscous fluid different from a first viscous fluid as taught by Taku for the purpose of providing a paste with a higher shape accuracy.
With respect to claim 2, Fukakusa et al. teaches the first printing step includes a first squeegee moving step of printing the first viscous fluid, being held by the first holding member (54) at a first start position (Paragraphs 0007, 0026, 0034-0036, 0038-0042), on the first circuit board (22 in station 22a) by moving the first squeegee (34a) from the first start position in a first direction (Paragraphs 0007, 0026, 0034-0036, 0038-
However, Fukakusa et al. does not explicitly disclose printing a second viscous fluid.  Taku teaches a second printing step of printing a second viscous fluid (P2) that is different from a first viscous fluid (P1 and Paragraphs 0020-0023 and 0054-0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second printing step taught by 
With respect to claim 3, Fukakusa et al. teaches a first start position moving step of moving the pair of squeegees (34a, 34b) from the second end position to the first start position after the second printing step; and a second holding member returning step of returning the second holding member that holds the viscous fluid from the second end position to the second start position in parallel with at least one of the first start position moving step and the first printing step (Paragraphs 0026, 0038, 0039, 0042, 0047, 0048, 0050, 0054).
However, Fukakusa et al. does not explicitly disclose printing a second viscous fluid.  Taku teaches a second printing step of printing a second viscous fluid (P2) that is different from a first viscous fluid (P1 and Paragraphs 0020-0023 and 0054-0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second printing step taught by Fukakusa et al. to provide a second viscous fluid different from a first viscous fluid as taught by Taku for the purpose of providing a paste with a higher shape accuracy.
	With respect to claim 4, Fukakusa et al. teaches the first holding step includes a first squeegee (34a) overtaking step of moving the first holding member (54) in the first direction to overtake the first squeegee (34a) and move the first holding member (54) to the first end position in front of the first squeegee after the first squeegee moving step (Figure 5a), and a first loading step of moving the first squeegee (34a) in the first direction toward the first holding member (54) positioned at the first end position to load the first viscous fluid on the first holding member (54 and Paragraphs 0039, 0042, 0047, 
However, Fukakusa et al. does not explicitly disclose printing a second viscous fluid.  Taku teaches a second printing step of printing a second viscous fluid (P2) that is different from a first viscous fluid (P1 and Paragraphs 0020-0023 and 0054-0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second printing step taught by Fukakusa et al. to provide a second viscous fluid different from a first viscous fluid as taught by Taku for the purpose of providing a paste with a higher shape accuracy.
	With respect to claim 5, Fukakusa et al. teaches a screen printing machine (10) for printing a viscous fluid on a first circuit board (S in transfer station 22a) and a second circuit board (S in transfer station 22b) conveyed in each of two lanes (Paragraph 0060) through a screen (M), comprising: 
a squeegee device (32) configured to include a pair of squeegees (34a, 34b) and move each of the pair of squeegees (34a, 34b) on the screen(M); 

a printing control device (70) configured to control the squeegee device (32) and the viscous fluid holding device (50, 60) to print a first viscous fluid which is the viscous fluid held by a first holding member (54) that is one of the two holding members (54, 64) at a first start position on the first circuit board (S in transfer station 22a) by moving a first squeegee (34a) which is one of the pair of squeegees from the first start position in a first direction (Paragraphs 007, 0026, 0034-0036, 0038-0042), and to print a viscous fluid which is different from the first viscous fluid and held by the second holding member (64) that is the other one of the two holding members (54, 64) at a second start position on the second circuit board (S in transfer station 22b) by moving a second squeegee (34b) which is the other one of the pair of squeegees from the second start position in a second direction opposite to the first direction (Paragraphs 007, 0026, 0034-0036, 0038-0042).
However, Fukakusa et al. does not explicitly disclose to print a second viscous fluid different from the first viscous fluid.  Taku teaches a second printing step of printing a second viscous fluid (P2) that is different from a first viscous fluid (P1 and Paragraphs 0020-0023 and 0054-0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second printing step taught by Fukakusa et al. to provide a second viscous fluid different from a first viscous fluid as taught by Taku for the purpose of providing a paste with a higher shape accuracy.

However, Fukakusa et al. does not explicitly disclose printing a second viscous fluid.  Taku teaches a second printing step of printing a second viscous fluid (P2) that is different from a first viscous fluid (P1 and Paragraphs 0020-0023 and 0054-0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second printing step taught by Fukakusa et al. to provide a second viscous fluid different from a first viscous fluid as taught by Taku for the purpose of providing a paste with a higher shape accuracy.

However, Fukakusa et al. does not explicitly disclose printing a second viscous fluid.  Taku teaches a second printing step of printing a second viscous fluid (P2) that is different from a first viscous fluid (P1 and Paragraphs 0020-0023 and 0054-0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second printing step taught by Fukakusa et al. to provide a second viscous fluid different from a first viscous fluid as taught by Taku for the purpose of providing a paste with a higher shape accuracy.
With respect to claim 8, Fukakusa et al. teaches the first start position (Figures 5a, 5b) and the second start position (Figures 5c, 5d) are positioned on both side 
	With respect to claim 9, Fukakusa et al. teaches the viscous fluid holding device (50, 60) includes a first moving device (56) capable of moving the first holding member (54) in parallel with the pair of squeegees (34a, 34b and note 50, 60 lifts/lowers in parallel with 34a, 34b), and a second moving device (66) which is separate from the first moving device (56) and capable of moving the second holding member (64) in parallel with the pair of squeegees (Paragraphs 0036, 0046, 0053),  and 
wherein the first moving device (56) and the second moving device (66) include a pair of common guide members (44) for guiding the movement of the first holding member and the second holding member (Figure 1).
	With respect to claim 10, Fukakusa et al. teaches one screen (M) is shared for the first circuit board (22 in transfer station 22a) and the second circuit board (22 and transfer station 22b), and wherein the screen printing machine (10) further comprises a screen supporting device (14) for supporting the one screen (M).
	With respect to claim 11, Fukakusa et al. teaches the viscous fluid holding device (50, 60) includes two holding member support bodies (56,66) that respectively hold the two holding members (54, 64), and moves each of the two holding member support bodies (56, 66) independently (holding support body 56 in paragraphs 0027, 0028, 0046, 0049 and holding support body 66 in paragraphs 0032, 0036, 0053, 0062), 
	wherein the two holding members are two holding plates (54, 64) each having a flat plate shape (Paragraphs 0029, 0033 and Figures 1 and 2), and 
.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Yamauchi et al. (JP 2005-199545), Fukakusa et al. (US Publication 2019/0337287) and Doyle et al. (US Patent 6,663,712) teaches stencil printers with holding members. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Marissa Ferguson-Samreth/           Examiner, Art Unit 2853

/MATTHEW G MARINI/           Primary Examiner, Art Unit 2853